Citation Nr: 0512509	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-18 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the left wrist as secondary to a service-connected 
left middle finger disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability, claimed as 
postural vertigo, as a result of surgery to the left hand at 
a VA facility in November 1979.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability, claimed as 
arteriosclerotic heart disease and a cardiovascular 
condition, as a result of surgery to the left hand at a VA 
facility in November 1979.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability, claimed as a 
dermatological condition, as a result of surgery to the left 
hand at a VA facility in November 1979.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability, claimed as 
varicose veins, as a result of surgery to the left hand at a 
VA facility in November 1979.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability, claimed as a 
hematological condition, as a result of surgery to the left 
hand at a VA facility in November 1979.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability, claimed as a 
neuropsychiatric disorder and generalized anxiety with 
depressive features, as a result of surgery to the left hand 
at a VA facility in November 1979.

8.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability, claimed as an 
amputation to the left tip of the hand and finger 
lacerations, as a result of treatment at a VA facility in 
February 1977 and August 1978.


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO rating decision.  The veteran 
filed a notice of disagreement in October 2002, the RO issued 
a statement of the case in May 2003, and the veteran filed a 
timely substantive appeal in July 2003.  

Additional evidence has been received since the issuance of 
the last supplemental statement of the case in February 2004.  
That evidence includes numerous letters from the veteran 
expressing dissatisfaction with the previous rating decision.  
However, these records simply represent a restatement of 
arguments previously presented by the veteran.  Accordingly, 
there is no prejudice deciding this case without affording 
the RO an opportunity to review the evidence in question.


FINDING OF FACT

1.  By an January 2002 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen claims for service connection for degenerative joint 
disease of the left wrist as secondary to a service-connected 
left middle finger disability, and for compensation under 38 
U.S.C.A. § 1151 for additional disabilities claimed as 
postural vertigo, arteriosclerotic heart disease and a 
cardiovascular condition, a dermatological condition, 
varicose veins, a hematological condition, a neuropsychiatric 
disorder and generalized anxiety with depressive features, 
and an amputation to the left tip of the hand and finger 
lacerations, as a result of VA treatment; the veteran did not 
appeal this rating decision.

2.  Evidence submitted since the January 2002 final RO rating 
decision is either cumulative, redundant, or fails to raise a 
reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  A January 2002 RO rating decision which determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for degenerative joint disease 
of the left wrist as secondary to a service-connected left 
middle finger disability, and for compensation under 38 
U.S.C.A. § 1151 for additional disabilities claimed as 
postural vertigo, arteriosclerotic heart disease and a 
cardiovascular condition, a dermatological condition, 
varicose veins, a hematological condition, a neuropsychiatric 
disorder and generalized anxiety with depressive features, 
and an amputation to the left tip of the hand and finger 
lacerations, as a result of VA treatment, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 
20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has not been presented 
concerning the claim for service connection for degenerative 
joint disease of the left wrist as secondary to a service-
connected left middle finger disability, and for compensation 
under 38 U.S.C.A. § 1151 for additional disabilities claimed 
as postural vertigo, arteriosclerotic heart disease and a 
cardiovascular condition, a dermatological condition, 
varicose veins, a hematological condition, a neuropsychiatric 
disorder and generalized anxiety with depressive features, 
and an amputation to the left tip of the hand and finger 
lacerations, as a result of VA treatment; the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in March 2002, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by a July 2002 rating decision, the RO denied the veteran's 
claims.  

During the course of this appeal, the veteran was also sent a 
statement of the case in May 2003, a letter discussing his 
claims in February 2004, and a supplemental statement of the 
case in February 2004.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the veteran's claims could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claims.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing notice prior to the rating on appeal 
is harmless. 

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as numerous 
written statements from the veteran.  The Board is satisfied 
that VA has made a reasonable effort to obtain relevant 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  

No examination is required because, as detailed below, no new 
and material evidence has been presented to reopen the 
previously denied claims.  38 C.F.R. § 3.159(c)(4)(iii).  The 
applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  

II.  Claims to reopen

In a May 2000 decision, the Board denied (on the merits) a 
claim for service connection for degenerative joint disease 
of the left wrist as secondary to a service-connected left 
middle finger disability, and for compensation under 38 
U.S.C.A. § 1151 for additional disabilities claimed as 
postural vertigo, arteriosclerotic heart disease and a 
cardiovascular condition, a dermatological condition, 
varicose veins, a hematological condition, a neuropsychiatric 
disorder and generalized anxiety with depressive features, 
and an amputation to the left tip of the hand and finger 
lacerations, as a result of VA treatment.

By an January 2002 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
these claims.  The veteran was notified of this rating 
decision in a January 2002 letter, together with his rights 
regarding the appeal of an adverse decision.  Because he did 
not file a valid notice of disagreement within one year of 
notification of the January 2002 rating decision, it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302(a), 20.1103.

To reopen the claims, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in March 2002) was filed 
after the effective date of the most recent amendment of 
38 C.F.R. § 3.156(a), which expressly applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).  Consequently, the Board is deciding 
this appeal under the most recent version of the regulations, 
which reads (in pertinent part) as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156(a).

The evidence received subsequent to January 2002 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).

A.  Degenerative joint disease of the left wrist as  
secondary to a service-connected left middle finger 
disability

The veteran seeks service connection for degenerative joint 
disease of the left wrist as secondary to surgical procedures 
for a service-connected left finger disability.  Generally, 
VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Any additional disability, that is, impairment 
of earning capacity, resulting from a service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

When the Board denied this claim for secondary service 
connection on the merits in May 2000, the evidence it 
considered included a July 1993 VA hand, thumb, fingers 
examination report in which the veteran related a history of 
a partial amputation of the left index distal phalanx in 
1977, a trauma to the thumb and index finger of the left hand 
in 1978, and corrective surgery for the middle index.  He 
complained of pain in the hand and loss of range of motion of 
the wrist.  After a physical examination, the diagnoses 
included degenerative joint disease of the wrists.  
Significantly, the examiner concluded that the degenerative 
joint disease of the wrist was not directly related to the 
service-connected condition of the middle finger trauma.  The 
Board denied the veteran's claim because he had not provided 
any credible medical statements that etiologically linked his 
left wrist disorder to his service-connected left middle 
finger disability.

Following the Board's decision, the veteran submitted 
numerous written statements, essentially arguing in favor of 
service connection for his left wrist condition.  In its 
January 2002 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen this claim 
for service connection.  Evidence submitted since that rating 
decision have included more written statements (further 
argumentation) submitted by the veteran, as well as VA and 
private treatment records dated between 1995 and 1996.  

To the extent that the veteran has submitted written 
arguments in favor of secondary service connection for a left 
wrist disability, this evidence is not new.  These statements 
are essentially a repetition of assertions made in numerous 
other written documents he submitted prior to the January 
2002 rating decision and are therefore merely cumulative.  
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Furthermore, where resolution of the issue turns 
on a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

As to the VA and private treatment records submitted 
following the January 2002 rating decision, these documents 
are not material because they do not include a credible 
medical statement etiologically linking the veteran's left 
wrist disorder with his left middle finger disability.  Thus, 
they do not present a raise a reasonable possibility of 
substantiating the claim. 

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Accordingly, the Board finds that the evidence 
received subsequent to January 2002 is not new and material 
and does not serve to reopen the veteran's claim for service 
connection for a left wrist disability as secondary to a 
service-connected left middle finger disability. 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  

B.  Claims under 38 U.S.C.A. § 1151

The veteran also seeks compensation under 38 U.S.C.A. § 1151 
for additional disabilities claimed as postural vertigo, 
arteriosclerotic heart disease and a cardiovascular 
condition, a dermatological condition, varicose veins, a 
hematological condition, a neuropsychiatric disorder and 
generalized anxiety with depressive features, and amputation 
to the left tip of the hand and finger lacerations, as a 
result of VA medical treatments.  

The provisions of 38 U.S.C.A. § 1151 provide, in pertinent 
part, that: 

(a)  Compensation under this chapter . . 
. shall be awarded for a qualifying 
additional disability . . . of a veteran 
in the same manner as if such additional 
disability . . . were service-connected.  
For purposes of this section, a 
disability . . . is a qualifying 
additional disability . . . if the 
disability . . . was not the result of 
the veteran's willful misconduct and - 
(1) the disability . . . was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability . . . was -   
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or  
(B) an event not reasonably 
foreseeable . . . 

38 U.S.C.A. § 1151.

A veteran must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).

The veteran asserts that he sustained postural vertigo, 
arteriosclerotic heart disease and a cardiovascular 
condition, a dermatological disability, varicose veins, a 
hematological condition, and a neuropsychiatric disorder and 
generalized anxiety with depressive features, all as a result 
of surgery on his left hand in November 1979.  He further 
contends that he suffered additional disability to the tip of 
his left index finger and lacerated other fingers on his left 
hand when he sought treatment for a traumatic amputation in 
February 1977 and in August 1978.

The Board will first summarize the evidence concerning each 
disability on file at the time of the January 2002 rating 
decision, then (in the "Conclusion" section) make a 
determination as to whether the veteran's claims should be 
reopened.

1.  Postural vertigo

A November 1979 hospital record revealed that the veteran 
complained of short dizzy spells when he stood up, which were 
not associated with hearing loss or tinnitus.  After a 
physical examination, the clinical assessment was dizzy 
spells, cause unknown.

At an August 1985 pension hearing, he testified that he began 
having "an unbalance" when he was hospitalized for the left 
hand surgery in 1979.  In an October 1985 neurological 
clinical record report, it was noted that he related that he 
underwent surgery on his hand in 1979 and complained of an 
imbalance since.  He described it as episodes of vertigo 
precipitated by a change in position, and indicated that it 
was so severe as to sometimes cause him to fall.  The final 
diagnosis was positional vertigo. 

In a November 1985 VA ears, nose, and throat consultation 
report, he related a history of vertigo associated with 
nausea since November 1979 following surgery on this left 
hand.  The final diagnosis was positional vertigo with a 
neurology origin.  In a January 1991 private examination 
report, he claimed, among other things, that he had 
experienced falls due to an imbalance since he underwent 
surgery on his hand in 1979.

In a February 1996 opinion, a VA physician concluded that 
postural vertigo was not a disease entity but rather a 
symptom of a dysfunction of the vestibular apparatus, which 
could be due to multiple factors and could be transient or 
episodic.  The physician noted that the veteran's complaints 
of several seconds of dizziness were evaluated by Ears, Nose, 
and Throat specialists who found no cause.  The VA physician 
concluded that no diagnosed disability resulted from the 
surgical procedure or course of treatment.

Based on the VA medical opinion, the Board denied the claim 
because the medical evidence failed to establish a 
relationship between the November 1979 surgery and his 
subsequently-diagnosed vertigo.  

2.  Arteriosclerotic heart disease

The veteran contends, in essence, that he developed 
arteriosclerotic heart disease as a result of his November 
1979 hand surgery.  Hospitalization records dated in November 
1979 revealed that he complained of chest pain but after a 
cardiology evaluation, it was determined that the chest 
discomfort mostly likely represented chest wall pain.

In a September 1985 cardiology report, he related that he 
experienced chest pain while hospitalized in 1979.  The 
examiner reported that the veteran was evaluated at the time 
but the cardiologist was unable to find objective evidence of 
a cardiac etiology and ascribed the symptoms to chest wall 
origins.  Two years later, the veteran apparently experienced 
the same symptoms but no cardiac abnormality was found.  
Several weeks before the cardiology examination, he again 
experienced the same symptoms and was hospitalized.  After a 
thallium study, the veteran was diagnosed as having 
arteriosclerotic heart disease with anginal syndrome, 
inferior wall lesion, and septal wall ischemia.

In a July 1993 VA heart examination report, the veteran 
related a history of chest pain beginning with the 1979 VA 
hospitalization and was told that it was angina pectoris.  He 
recalled that he was started on heart medication several 
months later, early in 1980, and was again told he had 
angina.  After a physical examination, the final diagnosis 
was angina pectoris, stable, inferior wall defect, septal 
ischemia on thallium test in 1985.  In a February 1996 
medical opinion, a VA physician related that the veteran's 
arteriosclerotic heart disease was first confirmed in 1985.  
The reviewing medical expert concluded that it was not a 
disability resulting from complications related to a VA 
hospitalization, treatment, or surgery.  She stated that the 
veteran's complaints of chest pain during a November-December 
1979 hospitalization were of a skeletal (not cardiac) origin.

Based on the VA medical opinion, the Board denied the claim 
because the medical evidence failed to establish a 
relationship between the November 1979 surgery and his 
subsequently-diagnosed cardiovascular disorder.  

3.  Dermatological condition

The veteran contends, in essence, that he has a 
dermatological disability incurred as a result of surgery to 
his left hand in November 1979. The November 1979 hospital 
records revealed that the veteran complained of pruritus all 
over body and in his ear canal.  There were no other reported 
incidents of a dermatological problem during his 
hospitalization.

In a January 1991 private orthopedic medical examination 
report, the veteran related an infection of the skin, which 
he was told was psoriasis.  In a July 1993 VA skin 
examination report, he reported a history of skin callosus on 
his face and forearm, fungi on his buttocks and groin, and 
scaliness of his scalp and mustache.  After a physical 
examination, the final diagnoses included actinic keratosis, 
seborrheic dermatitis, and tinea cruris.  In a February 1996 
VA medical opinion, the physician noted that the 
dermatological conditions diagnosed (to include actinic 
keratosis, seborrheic dermatitis, and tinea cruris), were not 
disabilities resulting from VA surgery or treatment.

Based on the VA medical opinion, the Board denied the claim 
because the medical evidence failed to establish a 
relationship between the November 1979 surgery and his 
subsequently-diagnosed dermatological disability.  

4.  Varicose veins of the mouth

The veteran claims that he developed varicose veins of the 
mouth while hospitalized in November 1979 for surgery on his 
left hand.  Those hospitalization records reflected that he 
reported oral mucosa ulcers with no exudate.  The clinical 
assessment was herpes zoster and a dermatology consult was 
recommended.

At an August 1985 hearing for pension benefits, the veteran 
testified that he developed varicose veins in the mouth when 
he was hospitalized in November 1979 for surgery on his left 
hand.  In a January 1991 private orthopedic medical 
examination report, he complained of varicose veins under his 
tongue and in the right cheek.  A physical examination 
revealed varicose veins below the tongue and in the right 
cheek.  In a February 1996 VA medical opinion, the examiner 
remarked that varicose veins were not documented in the 
treatment record during a November 1979 hospitalization.

Based on the VA medical opinion, the Board denied the claim 
essentially because the medical evidence failed to establish 
a relationship between the November 1979 surgery and any 
varicose veins disability.  

5.  Hematological disability

The veteran also claims to have a hematological condition 
resulting from the November 1979 surgery.  The 
hospitalization records showed no complaints of, treatment 
for, or diagnosis of a hematological disorder.  Additional 
outpatient treatment records and hospital records were devoid 
of evidence of a hematological condition.  In a February 1996 
VA medical opinion, the examiner remarked that a 
hematological condition was not documented in the treatment 
record during a November 1979 hospitalization.

Based on the VA medical opinion, the Board denied the claim 
essentially because the medical evidence failed to establish 
a relationship between the November 1979 surgery and any 
hematological disability.  

6.  Psychiatric disability

The veteran also claims that he has a psychiatric disorder 
resulting from the November 1979 VA surgical procedure.  

By way of background, the Board notes that the veteran first 
sought psychiatric treatment several years prior to the 
surgery, in August 1974, when he reported a recent loss of 
interest in his work, depression, and loss of drive.  After a 
mental status examination, the diagnosis was manic-depressive 
illness, circular type, non-psychotic.  By an August 1974 
rating decision, the RO denied service connection for a 
nervous disorder.  The Board denied service connection for a 
nervous disorder in March 1976.  In September 1979, the 
veteran sought treatment at a VA Mental Health Clinic for a 
two-month history of marital problems and depression.  At the 
time of the November 1979 surgery, except for the observation 
that the veteran was apprehensive due to pain, there was no 
mention made of a psychiatric disorder.

In a May 1982 VA psychiatric examination report, the veteran 
related a history of emotional problems.  A 1980 
hospitalization reportedly showed a diagnosis of emotional 
lability but the examiner noted that no other notes or 
treatment warranted that diagnosis.  He also gave a history 
of anxiety in early 1982.  The examiner reviewed the file and 
found notes of treatment as early as September 1978 with a 
diagnosis of depressive neurosis and additional treatment in 
September 1979, October 1980, and August 1981.  After a 
mental status examination, the final diagnosis was anxiety 
disorder with depressive features.

At an August 1985 personal hearing, the veteran testified 
that he had had problems with his nerves since service and 
was on medication.  (As noted above, the RO denied a claim 
for entitlement to service connection for a nervous disorder 
on the merits in 1974).  At a September 1985 VA psychiatric 
examination, the veteran related a history of a psychiatric 
disorder beginning several years previously when he requested 
treatment at the Mental Health Clinic.  He had reportedly 
been diagnosed with an anxiety disorder with depressive 
features in 1982 and related that he felt persecuted by the 
VA hospital due to a problem in 1983 in which he was 
apparently hit by the VA police and nursing personnel.  After 
a mental status examination, the examiner diagnosed the 
veteran as having generalized anxiety disorder with 
depression and a paranoid personality.  In a February 1996 
medical opinion, a VA examiner noted that the veteran had 
been diagnosed with a psychiatric disorder prior to his 
November 1979 hospitalization.  

In its May 2000 decision denying the veteran's claim, the 
Board concluded that a reasonable reading of the February 
1996 opinion was that the November 1979 hospitalization was 
not contributory to the veteran's psychiatric disorder.

7.  Amputation of the tip of the left index finger and finger 
lacerations

The veteran claims that he suffered from additional 
disability as a result of treatment received at a VA facility 
in February 1977 and August 1978 for finger lacerations.  
Contemporaneous medical records reveal that the veteran 
sought treatment for an amputation of the tip of the left 
index finger in February 1977.  There was no active bleeding 
and he was given a tetanus toxoid shot.  The final diagnosis 
was left index laceration and a surgical consultation was 
ordered.  Later, the area was sutured closed and he was given 
pain medication and instructed to return to the clinic in one 
week.  In August 1978, he was treated for lacerations of the 
first two fingers of the left hand while chopping something.  
Physical examination revealed adequate movement but limited 
because of pain.  X-rays were ordered but the results are not 
clear from the record.  A surgical consult was ordered and he 
was given pain medication and another tetanus toxoid shot.

In a September 1998 VA examination report, the examiner 
specifically opined that there was no additional disability 
to the left index finger resulting from VA hospital care, 
medical, or surgical treatment.  He concluded that the 
veteran's additional disability of the left index finger 
occurred due to an event not related to VA hospital care but 
due to activities the veteran was undertaking at his house.  

Based on the VA medical opinion, the Board, by its May 2000 
decision, denied the claim essentially because there was no 
competent evidence of additional disability with respect to 
the veteran's left index finger as a result of February 1977 
and August 1978 treatment for an amputation of the tip of the 
left index finger or other lacerations.

8.  Conclusion

Following the Board's May 2000 decision, the veteran 
submitted numerous written statements, essentially arguing in 
favor of compensation for these various conditions under 38 
U.S.C.A. §  1151.  In its January 2002 rating decision, the 
RO determined that new and material evidence had not been 
submitted to reopen these claims.  Evidence submitted since 
that rating decision have included more written statements 
(argumentation in support of his claims) submitted by the 
veteran, as well as VA and private treatment records dated 
between 1995 and 1996.  

To the extent that the veteran has argued in favor of 
compensation under 38 U.S.C.A. § 1151, this evidence is not 
new.  These statements are essentially a repetition of 
assertions made in numerous other written documents he 
submitted prior to the January 2002 rating decision and are 
therefore merely cumulative.  See Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) (distinguishing corroborative evidence 
from cumulative evidence).  Furthermore, where resolution of 
the issue turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

As to the VA and private treatment records submitted 
following the January 2002 rating decision, these documents 
are not material.  They do not contain any credible medical 
statements etiologically linking any postural vertigo, 
arteriosclerotic heart disease, dermatological disability, 
hematological disability, or psychiatric disability with the 
November 1979 surgery, or the amputation to the left tip of 
the hand and finger lacerations, as a result of treatment at 
a VA facility in 1977 and 1978. 

As noted above, the Board does not have jurisdiction to 
consider claims which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such claims, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the Board 
finds that the evidence received subsequent to January 2002 
is not new and material and does not serve to reopen the 
veteran's claims for compensation under 38 U.S.C.A. § 1151 
for postural vertigo, arteriosclerotic heart disease, a 
dermatological disability, varicose veins, a hematological 
disability, a psychiatric disability, residuals of amputation 
of the left tip of the hand, and finger lacerations, claimed 
as due to VA medical treatment.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  

ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for degenerative joint disease 
of the left wrist as secondary to a service-connected left 
middle finger disability, the claim remains denied.

New and material evidence not having been submitted to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability, claimed as postural vertigo, as a 
result of surgery to the left hand at a VA facility in 
November 1979, the claim remains denied.

New and material evidence not having been submitted to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability, claimed as arteriosclerotic heart 
disease and a cardiovascular condition, as a result of 
surgery to the left hand at a VA facility in November 1979, 
the claim remains denied.

New and material evidence not having been submitted to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability, claimed as a dermatological condition, 
as a result of surgery to the left hand at a VA facility in 
November 1979, the claim remains denied.

New and material evidence not having been submitted to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability, claimed as varicose veins, as a result 
of surgery to the left hand at a VA facility in November 
1979, the claim remains denied.

New and material evidence not having been submitted to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability, claimed as a hematological condition, 
as a result of surgery to the left hand at a VA facility in 
November 1979, the claim remains denied.

New and material evidence not having been submitted to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability, claimed as a neuropsychiatric disorder 
and generalized anxiety with depressive features, as a result 
of surgery to the left hand at a VA facility in November 
1979, the claim remains denied.

New and material evidence not having been submitted to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability, claimed as an 


amputation to the left tip of the hand and finger 
lacerations, as a result of treatment at a VA facility in 
February 1977 and August 1978, the claim remains denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


